DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	Applicant’s response filed December 29, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-2, 4 and 6-11 are currently pending.  Claim 1 is currently amended.  Claims 3 and 5 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claim(s) 1, 2, 4 and 6-11 under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Mitsialis:
Applicant has amended claim 1 to now require the three-dimensional scaffold is a three-dimensional collagen scaffold.  Due to the claim amendments the rejection under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Mitsialis has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

RE: Rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Mitsialis, and further in view of Salzig:
Claim 5 has been cancelled.


New ground of rejection, necessitated by Amendment
Claim(s) 1, 2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (J. Neurosurg, Vol. 122, April 2015, pages 856-867, published online January 16, 2015; previously cited) (“Zhang”), in view of Mitsialis et al (US 2017/0258840;  previously cited) (“Mitsialis”), and further in view of Salzig et al., (Stem Cells International, Vol. 2016, Article ID 5246584, pages 1-10, published 23 Feb 2016; previously cited) (“Salzig”).
Zhang is directed to the effect of exosomes on the functional recovery and neurovascular plasticity in rats after traumatic brain injury (TBI) (Abstract).
Regarding claim 1, Zhang’s method subjects Wistar rats to a well-established controlled cortical impact rat model of traumatic brain injury (TBI), wherein the cortical injury was delivered by impacting the left (ipsilateral) cortex with a pneumatic piston. (Animal Model and Experimental Groups, right column, page 857).  Zhang’s method administers exosomes derived from rat mesenchymal stem cells (MSCs), wherein 100 µg of total protein of exosomes was administered via tail vein injection 24 hours after the traumatic brain injury which effectively improved functional recovery. (Abstract: Methods and Conclusions; Animal Model and Experimental Groups, right column, second paragraph, page 857). Zhang’s method reads on “administering a safe and therapeutically effective amount of a composition comprising exosomes”, as recited in claim 1.
	As to the limitation “to treat a subject suffering from a traumatic brain injury (TBI)”, it is noted as set forth above, prior to the administration of the therapeutic MSCs, Zhang’s method subjects Wistar rats to a well-established controlled cortical impact rat model of traumatic brain injury (TBI), wherein the cortical injury was delivered by impacting the left (ipsilateral) cortex with a pneumatic piston (Animal Model and Experimental Groups, right column, page 857), thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “exosomes obtained from an exosome producing cell grown in three-dimensional cell culture comprising a three-dimensional collagen scaffold”, it is noted that Zhang’s administered MSC-derived exosomes successfully improved functional recovery in subjects suffering from traumatic brain injury. However, Zhang differs from the instant invention in that Zhang teaches the MSCs were obtained by conventional adherent cell culture wherein cells are 
Mitsialis is directed to the therapeutic use of human mesenchymal stem cell-derived exosomes (MSC-derived exosomes) for treating various neurological disorders (e.g. hypoxic ischemic encephalopathy (HIE), ischemic stroke (traumatic brain injury)). (Paragraphs [0023], [0075]-[0077] and [0096]).  Mitsialis (paragraph [0009]) teaches the exosomes are obtained by culturing the cells so as to produce a conditioned medium from which the exosomes are isolated, and culturing methods include well-known three-dimensional (3D) culture. The methods for 3D culturing include hanging drop culture, culturing on matrices or microcarriers, or culturing on synthetic extracellular scaffolds. (Paragraphs [0009] and [0052]; and claim 90).  Moreover, Mitsialis teaches the production method produces two types of exosomes: (1) a-MEX and (2) f-MEX. (Paragraphs [0106]-[0111]). 3D culturing enhances the production of the a-MEX type of exosome. (Paragraph [0052]).  The a-MEX exosomes have specific immunosuppressive properties and the production of the a-MEX exosomes is increased when using 3-D culturing. (Paragraph [0110]). Thus, Mitsialis teaches that it is well-known to obtain MSC exosomes by 3D culturing methods and the exosomes obtained by MSC 3D-culture are effective for treating neurological disorders such as ischemic stroke (traumatic brain injury). Moreover, 3D culturing increases the yield of the a-MEX exosomes having improved immunosuppressive properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute three-dimensional culturing, as taught by Mitsialis, as the method for producing Zhang’s therapeutic exosomes.

The skilled artisan would have had a reasonable expectation of success in substituting three-dimensional culturing as the method for producing the exosomes, because Mitsialis has shown that three-dimensional cell culturing techniques are well-known methods for producing increased populations of therapeutic exosomes having the additional property of improved immunosuppression.
Further regarding claim 1 and the limitation that the three-dimensional cell culture comprises a three-dimensional collagen scaffold, it is noted that, although Mitsialis teaches that methods of 3D culturing are well-known and include culturing on matrices or extracellular scaffolds, Mitsialis does not specifically indicate the matrices or extracellular scaffolds comprise collagen.  However, Salzig teaches that, for clinical applications of human mesenchymal stem cells (hMSCs), the cells require an appropriate growth surface.  Salzig teaches that growth surfaces comprising collagen type IV promoted MSC growth and cell spreading (Abstract and 3. Results, 3.1 Attachment and Spreading of hMSC-TERT Cells and Primary hMSCs, right column, first paragraph, page 3). 

The person of ordinary skill in the art would have been motivated to modify the three-dimensional matrices of the prior art to include collagen, as taught by Salzig, for the predictable result of successfully promoting MSC adherence, growth and cell proliferation, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Salzig with the cited prior art because each of these teachings are directed at culturing mesenchymal stem cells.
Regarding claims 2 and 4, as set forth above regarding claim 1, Mitsialis renders obvious obtaining the exosomes by three-dimensional culture. Mitsialis further teaches human mesenchymal stem cells (paragraph [0096]) are used to obtain the exosomes, thus Mitsialis’ teaching meets the limitations of claims 2 and 4.
	Regarding claim 6 and the limitation directed at the concentration of the exosomes, i.e. about 1 x 109 to about 1 x 1015 exosomes per kg body weight, it is noted that Zhang teaches the treated rats are adult male Wistar rats weighing 325 grams (+/- 11 grams). Zhang teaches administering 100 µg total protein of exosomes (Abstract: Methods; Animal Model and Experimental Groups, right column, page 857). 
	The instant specification at paragraph [0067] discloses that 100 µg total protein of exosomes correlates to an exosome concentration of approximately 3 x 109.  Thus, absent evidence to the contrary, Zhang’s same dose of 100 µg total protein of exosomes would necessarily comprise an exosome concentration of approximately 3 x 109 9 exosomes per kg of body weight, thus meeting the limitation of claim 6.
	Regarding claim 7, Zhang’s method administers the composition intravenously via the tail vein (Animal Model and Experimental Groups, right column, second paragraph, page 857), thus meeting the limitation of claim 7.
	Regarding claim 8, Zhang’s method administers the therapeutic composition 24 hours after the traumatic brain injury (TBI), which reads on “composition is administered within 24 hours of developing the TBI”, thus meeting the limitation of claim 8.
	Regarding claim 9, it is noted that animals receiving traumatic brain injury had the following symptoms:
reduced spatial learning as measured by the modified Morris water maze test (MWM test);
 reduced sensorimotor functional recovery as measured by the mNSS test;
increased frequency of forelimb foot-fault occurrence (FIG. 2, A-C).  

	Zhang’s method of treatment with the MSC-derived exosomes results in significant improvement in spatial learning at 34-35 days post treatment, as measured by the MWM test (FIG. 2A), improvement in sensorimotor function, as measured by the mNSS test (FIG. 2B), and improvement in forelimb foot-fault occurrence (FIG. 2C), which reads on “treating a subject suffering from a traumatic brain injury comprises treating or preventing one or more symptoms of TBI”, thus meeting the limitation of claim 9.
Regarding claim 10, Zhang’s method treats various symptoms, as set forth above regarding claim 9, including short-term physical disabilities (FIG. 2, A-C), difficulty in spatial orientation (FIG. 2A), difficulty with mobility and independence (FIGs. 2B and 2C), thus meeting the limitation of claim 10.
	Regarding claim 11, Zhang’s method promotes:
enhancement of spatial learning (FIG. 2A and Administration of MSC Exosomes Significantly Enhances Spatial Learning in Rats After TBI, page 859-860);
 promotes sensorimotor functional recovery (FIG. 2B and Administration of MSC Exosomes Significantly Promotes Sensorimotor Functional Recovery in Rats After TBI, page 860);
 increases vascular density and angiogenesis (FIG. 3 and Administration of MSC Exosomes Significantly Increases Vascular Density and Angiogenesis in Rats After TBI, right column, page 860);
 increases neurogenesis in the DG (FIG. 4 and Administration of MSC Exosomes Significantly Increases Neurogenesis in the DG in Rats After TBI, page 860); and
 reduction of brain inflammation (FIG. 5 and Administration of MSC Exosomes Significantly Reduces Brain Inflammation in Rats After TBI, page 861).
Thus, Zhang’s teaching meets the limitations of claim 11.

Response to Remarks
Claim Rejections – 35 USC 103:

 Applicant’s remarks have been fully considered, but are not found persuasive since Mitsialis is not relied upon for showing treatment of TBI since this limitation is taught by Zhang.
As set forth above under the new ground of rejection, Mitsialis is relied upon to show it is well-known that therapeutic exosomes can be obtained by 3-D culturing so as to produce a conditioned medium from which the exosomes are isolated. Well-known 3-D culturing methods include hanging drop culture and culturing on extracellular matrices, for example. Mitsialis clearly teaches it is well-known to obtain exosomes from MSCs cultured under three-dimensional conditions and such exosomes are effective for treating ischemic trauma to the brain that is inflicted during a stroke (i.e. traumatic brain injury). 
Moreover, as to showing any difference between exosomes produced by 2-D or 3-D culturing methods, Mitsialis has clearly shown that the production of a-MEX exosomes (fractions 12-14 exosomes) is increased in the 3-D cultures and the a-MEX population of exosomes have improved immunosuppressive properties. Thus, 3-D culturing imparts the properties of increased exosome yield, thus providing an increased therapeutic dose as well as providing a superior exosome population for the transplant recipient since this population of exosomes can evade the host immune system and therefore more effectively deliver their therapeutic properties.


As to Applicant’s remarks asserting the references teach away from their combination, Applicant argues that Mitsialis teaches the a-MEX exosomes only have activity related to hypoxia derived injury, thus one of ordinary skill in the art would not have been motivated to replace exosomes that are shown to be effective only in hypoxia-based model for use in a TBI model, as discussed at Applicant’s remarks (page 8).
Applicant’s remarks have been fully considered, but are not found persuasive since Mitsialis is not relied upon for showing treatment of TBI since this limitation is taught by Zhang.
As set forth above under the new ground of rejection, Mitsialis is relied upon to show it is well-known that therapeutic exosomes can be obtained by 3-D culturing so as to produce a conditioned medium from which the exosomes are isolated. 3-D culturing imparts the properties of increased exosome yield, thus providing an increased therapeutic dose as well as providing a superior exosome population for the transplant recipient since this population of exosomes can evade the host immune system and therefore more effectively deliver their therapeutic properties.
Applicant further argues there is no motivation in Zhang or Mitsialis to combine the two references (Remarks, last paragraph, page 8).  Applicant’s remarks have been fully considered, but are not found persuasive in light MPEP 2144(I-IV) noting that “the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).”  
	Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
	In the instant case, Zhang is directed to methods for treating traumatic brain injury by administering exosomes derived from mesenchymal stem cells (MSC-derived exosomes). Given that Mitsialis teaches 3-D culturing of MSCs produces increased yields of exosomes having improved immunosuppression properties, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the culture method of Zhang to include 3-D culturing for the predictable result of successfully producing increased yields of therapeutic exosomes having improved immunosuppressive properties in the method of Zhang.

	As to Applicant’s remarks regarding secondary indicia of non-obviousness, Applicant has traversed the rejection of record on the grounds that Examples 15, 17 and 18 show examples of unexpected results for using exosomes derived from 3-D MSC cultures as opposed to exosomes derived from 2-D MSC cultures. Applicant asserts that the Final Office Action dismisses the showing of unexpected results in Examples 15, 17 and 18, as discussed at Applicant’s remarks (pages 9-12).

	Regarding Example 15, it is noted the Final Office Action (mailed 10/1/2021) at page 12 (first sentence) indicates the data at FIG. 3 pertains to Example 15.  The discussion of FIG. 2 in the Final Office Action (page 11) pertained to a review of Applicant’s data as a whole, noting that, although Applicant focused on Examples 15, 17 and 18, additional data presented in Applicant’s specification shows nearly identical results for treatment using 2-D and 3-D -derived exosomes by day 35 post-injury, as illustrated by FIG. 2A and 2B (pertains to Example 14).  Likewise, Applicant’s data at FIG. 4I and 4N (pertains to Example 16) shows nearly identical results for 2-D and 3-D exosomes when considering the entire range of data (upper and lower error bars). Paragraph [0096] of the specification discloses there is no significant difference between the Exo-2D and Exo-3D groups regarding the promotion of angiogenesis.
  It is additionally noted that FIG.s 4I and 4N do not include data for the increased vascular density for TBI alone, however, paragraph [0096] of the specification discloses a significant increase in vascular density occurred in both the lesion boundary and the DG of the ipsilateral hemisphere for TBI alone, as compared to sham control, and exosome treatment also increased vascular density.
The data illustrated in the following figures further illustrates that a significant portion of Applicant’s data appears to show nearly identical/overlapping results when comparing 2-D and 3-D -derived exosomes by day 35 post-injury, when considering the error bars (upper and lower):
FIG. 5M and 5N; 
FIG. 6I (Cortex and DG); and

	Given the instant specification does not disclose the data ranges (minimum vs maximum) for Examples 15, 16, 17 and 18, the figures must be relied upon to determine whether or not the data ranges for comparing the 2-D and 3-D exosome data show unexpected improvement for the 3-D exosomes.  It is additionally noted that, although Applicant asserts there is a statistically significant improvement, Applicant’s figures do not include the corresponding lower error bars. Thus, the illustrations must be relied upon to determine any unexpected improvement.
	For example, the data presented in FIG. 3 (Example 15) illustrates spatial learning by demonstrating increased time spent in the correct quadrant for the Exo-3D treatment compared to the Exo-2D treatment.  It appears that the max data for 2D exosomes would be the same as the min data for the 3D exosomes, thus equivalent results when taking into consideration the entire range of data. Likewise, the data presented in FIG. 6I (pertains to Example 18) illustrates reduction in brain inflammation after TBI by identifying reactive astrocytes, wherein exosome treatment reduced astrocyte density in the cortex and DG.  It appears that the min data for 2D exosomes is equivalent to the max data for 3D exosomes when taking into consideration the entire range of data.

	As to Applicant’s assertion that the data for the neurological functional recovery analysis shows time points wherein the results are distinguishable between Exo-2D and Exo-3D (mNSS test, FIG. 2A, pertains to Example 14), as discussed at Applicant’s remarks (last sentence, page 9 to first sentence, page 10), it is noted that for each time point in FIG. 2A, it appears that the minimum data for Exo-2D exosomes is equivalent, 

	As to Applicant’s remarks regarding Example 17, pertaining to FIG. 5N, as discussed at Applicant’s remarks (page 10), it is again noted that the specification, at paragraph [0097], does not disclose the data ranges (minimum vs maximum) for Examples 17, therefore the figures must be relied upon to determine whether or not the data ranges for comparing the 2-D and 3-D exosome data show unexpected improvement for the 3-D exosomes.  When considering the entire range of data (upper and lower error bars), it appears that the max data for 2D exosomes would be the same as the min data for the 3D exosomes, thus equivalent results when taking into consideration the entire range of data.
	It is additionally noted that Applicant’s data at FIG. 5M shows no unexpected improvement when comparing Exo-2D and Exo-3D treatment.  Thus, when considering Applicant’s data on the whole, there does not appear to be a consistent unexpected improvement for the generically claimed treatment when treating with the Exo-3D exosomes. 	

As to Applicant’s remarks regarding Example 18, pertaining to FIG. 6R, as discussed at Applicant’s remarks (pages 11-12), it is noted that although the data regarding macrophage reduction in the DG appears to show improvement for Exo-3D exosomes, it is noted that the corresponding data for the cortex appears equivalent for 
It is further noted that the claims, as currently written, are not limited to treating inflammation in the DG of the ipsilateral hemisphere. The showing of unexpected results must be commensurate in scope with the invention as claimed.  MPEP 716.02 (d)

As to Applicant’s assertion that Applicant’s results were unexpected in view of Zhang’s teaching, as discussed at Applicant’s remarks (page 12), it is noted that Mitsialis is relied upon for obtaining exosomes by growing MSCs in a three-dimensional culture.  As noted by Mitsialis, the three-dimensional culture produces an increased population of the a-MEX exosomes and by doing so the 3-D culture provides an increased population of exosomes with improved immunosuppressive properties. Such a population of exosomes would provide a superior exosome population for the transplant recipient since this population of exosomes can evade the host immune system and therefore more effectively deliver their therapeutic properties. Thus, Mitsialis’ teaching acknowledges that exosomes obtained from 3-D culture have expected superior properties.

As to Applicant’s remarks regarding the presentation of objective evidence, as discussed at Applicant’s remarks (pages 12-13), it is noted as set forth immediately above, Applicant’s experimental data regarding Examples 14-18, has been carefully considered for establishing whether or not there is a difference between Applicant’s 
Although Applicant asserts the invention, wherein the administered exosomes are obtained by three-dimensional culture of mesenchymal stem cells, provides unexpected results for promoting sensorimotor functional recovery, enhancing spatial learning, as well as increasing angiogenesis and neurogenesis after TBI, it is noted that claim 1 as currently written, is directed to a generic treatment.
Additionally, as set forth above, the data illustrated in several figures further illustrates that a significant portion of Applicant’s data appears to show nearly identical/overlapping results when comparing 2-D and 3-D -derived exosomes by day 35 post-injury, when considering the entire range of data (upper and lower error bars).
It is further noted that the specification at paragraph [0091] (last sentence) discloses there is no significant difference between the Exo-2D and Exo-3D treatments in the neurological functional measurements (pertains to Example 14) and the specification at paragraph [0096] (pertains to Example 16) discloses there is no significant increase in angiogenesis between the Exo-2D and Exo-3D groups.
Thus, when considering Applicant’s comparative data in the specification, on the whole, there does not appear to be a consistent showing of unexpected improvement when administering a composition comprising exosomes obtained from an exosome producing cell grown in three-dimensional cell culture comprising a three-dimensional collagen scaffold.


Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/EVELYN Y PYLA/             Examiner, Art Unit 1633